Citation Nr: 0326724	
Decision Date: 10/08/03    Archive Date: 10/20/03

DOCKET NO.  95-26 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for tinea of the groin.

3.  Entitlement to service connection for a left great toe 
disability.

4.  Entitlement to a rating in excess of 10 percent for post 
traumatic stress disorder (PTSD) prior to November 7, 1996.

5.  Entitlement to a rating in excess of 30 percent for post 
traumatic stress disorder (PTSD) from November 7, 1996.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from August 1965 to August 
1967.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Atlanta, Georgia Regional Office (RO).  
As to PTSD, the disability rating assigned is an initial 
rating, as such, the guidance of Fenderson v. West, 12 Vet. 
App. 119 (1999), is for application as explained below.  
Further, by rating action of May 2003 the evaluation of the 
veteran's PTSD was increased to 30 percent, effective 
November 7, 1996, with a notation that the increase was based 
on the date of the change in the rating criteria for 
evaluating psychiatric disorders.  However, as the increase 
was not effective back to the date of claim, the issues are 
as listed on the title page.


REMAND

The evidence in this case in inadequate to adjudicate the 
veteran's claims. 

The veteran is contending that he has current disabilities of 
tinea pedis, tinea of the groin, and a left great toe 
disability that are related to his service, including during 
his service in Vietnam.  He has reported treatment in service 
for the feet while in Vietnam in 1966.  While service medical 
records are of record, there are none regarding the feet; as 
such the veteran should be contacted regarding the specific 
facility where he was treated and those specified service 
medical records and any additional service medical records 
should be obtained, if available.  Additionally, a VA 
examination regarding the nature and etiology of a current 
psychiatric disorder should be provided.  

As to the veteran's PTSD, the veteran should be provided a 
current examination that takes into account VA and private 
treatment records included in the claims file subsequent to 
the last VA examination in November 1999 to ascertain the 
current severity of the disability.  It is noted that the 
issue in this case involves an initial rating following the 
grant of service connection and staged ratings may be 
applicable.  Fenderson v. West, 12 Vet. App. 119 (1999).

While the case was at the Board, additional information has 
been received from the veteran.  He indicated that he had 
been undergoing treatment for some of the disorders at the 
Dothan VA facility, a Dothan Counseling Center, and at the 
Atlanta VA facility.  Attempts should be made to obtain those 
records.

During the pendency of this appeal, the Veterans Claim 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA), was signed into law.  38 U.S.C.A. § 5100 et. 
seq. (West 2002).  Therefore, to fully comply with the VCAA, 
on remand, the RO must assure that the provisions of this new 
Act are complied with, including the notification requirement 
set forth in the new law.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) as inconsistent with 38 U.S.C.§ 
5103(b)(1).  The Court made a conclusion similar to the one 
reached in Disabled American Veterans et. al. v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development or to cure a procedural defect, the RO 
must take this opportunity to inform the appellant that 
notwithstanding any information previously provided, a full 
year is allowed to respond to a VCAA notice.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The RO should send a letter to the 
veteran and his representative informing 
them of the pertinent provisions of the 
VCAA.  Specifically, it should be 
indicated which of the parties is 
responsible for obtaining which evidence.  
The RO should provide notice that 
satisfies the holdings in Quartuccio; 
Paralyzed Veterans of America; Disabled 
American Veterans, supra, the U.S. Code 
provisions and any other applicable legal 
precedents.

2.  The RO should contact the veteran and 
ask him to identify medical facilities 
where he was treated in service for a 
skin disorder of the foot and for a left 
great toe disability or the other 
disabilities at issue.  He should also 
provide approximate dates of treatment, 
and addresses as needed, for the Dothan 
Counseling Center, the Dothan VA 
facility, and the Atlanta VA medical 
center.  Available records for treatment 
rendered should be obtained.

Thereafter, and whether or not the 
veteran responds, the RO should contact 
National Personnel Records Center (NPRC), 
or any other appropriate agency, and 
request any additional service medical 
records for the veteran, including any 
from the location he specifies that he 
was treated at during service for tinea 
pedis or skin disorder of the foot and 
for a left great toe disability.  If no 
such records can be found from any 
source, or if they have been destroyed, 
ask for specific confirmation of that 
fact.

3.  The veteran should be scheduled for 
appropriate examination(s) regarding the 
nature and etiology of tinea pedis, tinea 
of the groin, and a left great toe 
disability.  The claims folder should be 
made available to the examiner(s) for 
review prior to the examination(s).  
After reviewing the claims file and 
examining the veteran, the examiner(s) 
should describe all diagnoses of skin 
disorders and a left great toe 
disability.  All necessary diagnostic 
testing should be done to determine the 
full extent of any disability present.

Thereafter, the examiner(s) should 
determine the date of onset and the 
relationship, if any, of the diagnosed 
skin disorder, including tinea pedis and 
tinea of the groin if so diagnosed, and 
of a left great toe disability, to the 
veteran's service.  The examination(s) 
must encompass a detailed review of the 
veteran's service medical records, 
relevant history, post service treatment 
records, and prior examinations, and 
current complaints, as well as a 
comprehensive clinical evaluation and any 
diagnostic testing deemed necessary by 
the examiner to determine the date of 
onset of the disability for which the 
veteran seeks service connection.  The 
examiner(s) should opine whether it is at 
least as likely as not that any currently 
diagnosed tinea pedis and tinea of the 
groin, if so diagnosed, and left great 
toe disability, had its onset in or is 
otherwise related to the veteran's 
service.  The underlined standard of 
proof should be utilized in formulating a 
response.  If there is no identifiable 
relationship between service and any 
currently diagnosed tinea pedis and tinea 
of the groin and left great toe 
disability, that should be clearly set 
forth.  All opinions expressed should be 
supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.

4.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine the severity of his service 
connected PTSD.  The claims file should 
be made available to and reviewed by the 
examiner in connection with the 
examination.  All indicated special tests 
and studies should be accomplished.  All 
disability must be viewed in relation to 
its history, and the report of 
examination should provide accurate and 
fully descriptive assessments of all 
clinical findings.  The examination 
report must contain sufficient clinical 
information so that the Board may address 
each and every criteria to be considered 
under DC 9411 (as in effect prior to and 
from November 7, 1996).  However, the 
examiner should not assign a numerical 
rating for this disability.  The examiner 
should provide a full multiaxial 
evaluation and he/she should also assign 
a numerical score on the Global 
Assessment of Functioning Scale (GAF 
Scale) with an explanation as to its 
meaning.  All opinions expressed should 
be supported by reference to pertinent 
evidence.  The reasons and bases for any 
conclusion reached should be discussed.

5.  After completion of the requested 
development, the RO should review the 
veteran's claim on the basis of all the 
evidence of record.  If the action taken 
remains adverse to the veteran in any 
way, he and his representative should be 
furnished an appropriate supplemental 
statement of the case (to include the 
consideration of the old and new rating 
criteria for psychiatric disorders).  
This should additionally include 
consideration and a discussion of 
38 C.F.R. § 3.655 if the veteran fails to 
appear for a scheduled examination.  In 
such case, the RO should include a copy 
of the notification letter in the claims 
file as to the date the examination was 
scheduled and the address to which 
notification was sent.  If the letter is 
not available, personnel at the medical 
center should certify to what address the 
letter was sent, and should certify that 
it was not returned as undeliverable.

Consideration should be also be given to 
the case of Fenderson v. West, 12 Vet. 
App. 119 (1999).  Therein, the Court held 
that, with regard to initial ratings 
following the grant of service 
connection, separate ratings can be 
assigned for separate periods of time 
based on the facts found-a practice 
known as "staged" ratings.  

The SSOC should additionally include a 
discussion of all evidence received since 
the last statement of the case was 
issued.  The veteran and his 
representative should then be afforded an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




